LEWIS, J.
We have for review State v. Gitto, 731 So.2d 686 (Fla. 5th DCA 1999), in which the petitioner, Allen Silas, was one of several appellees below. The reasoning applied by the Fifth District Court of Appeal in Gitto was expressly disapproved in State v. Warner, 762 So.2d 507 (Fla.2000). Therefore, the decision of the appellate court is quashed, and the case is remanded for consideration and determination in accordance with the principles announced in Warner.
It is so ordered:
WELLS, C.J., and SHAW, HARDING, ANSTEAD and PARIENTE, JJ., concur.
QUINCE, J., concurs in result only.